[Cite as Fox v. Bur. of Motor Vehicles, 2011-Ohio-3777.]



                                      Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




GARY M. FOX

       Plaintiff

       V.

BUREAU OF MOTOR VEHICLES

       Defendant


        Case No. 2010-12052-AD


Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


        {¶ 1} On September 27, 2010, plaintiff, Gary M. Fox , was issued a citation for
driving under suspension by an officer of the Macedonia Police Department.                     The
citation listed plaintiff‘s failure to follow the reinstatement procedures as the reason for
the license suspension.           Plaintiff was not only arrested based on the driving under
suspension charge, but his vehicle was towed and impounded. Plaintiff was ordered to
personally appear in the Macedonia Mayor’s Court on October 7, 2010. According to
plaintiff, he paid $525.00 for bail and incurred a towing charge of $159.75.
        {¶ 2} Plaintiff related that his license had been suspended from February 9 to
August 7, 2010, for an offense he committed on November 14, 2009. According to
plaintiff, he served the suspension and subsequently paid the reinstatement fee. After
he was arrested, plaintiff learned from an employee of the Wayne County Municipal
Court that an error had been made. Plaintiff related he appeared at the Macedonia
Mayor’s Court and “cleaned the problem up.” Although he was refunded the bond
money, plaintiff did not receive restitution for the towing charge. Consequently, plaintiff
filed this complaint seeking to recover $159.75, for towing fees. Plaintiff paid the filing
fee to prosecute this action.
       {¶ 3} Defendant denied liability and stated that it listed plaintiff’s license as
suspended in response to a court order. Defendant asserted that on September 24,
2010, the Wayne County Municipal Court mistakenly entered a duplicate conviction for
plaintiff with a corresponding six-month license suspension, “causing (an) automatic
activation of a new suspension” on plaintiff’s driver’s license. Defendant contended that
the Wayne County Municipal Court acknowledged the error on September 28, 2010,
and sent notification to BMV of the error. BMV deleted the suspension entry upon
receipt of the journal entry from the court.     Defendant explained BMV acted upon
information supplied by the Wayne County Municipal Court.
       {¶ 4} Considering the information available to defendant, insufficient evidence
has been offered to show that BMV acted improperly in listing plaintiff's license as
suspended. Resulting monetary damages are recoverable when plaintiff proves, by a
preponderance of the evidence, defendant erroneously records driver's license
information. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD; Serbanescu v.
Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of Motor Vehicles
(1996), 95-01441-AD. In the instant action, plaintiff has failed to prove that defendant
erroneously recorded his driver's license status. This court has previously held BMV
may not bear liability for damages proximately caused from suspending a driver's
license in reliance upon erroneous information supplied by a municipal court. Sullivan
v. Bureau of Motor Vehicles, Ct. of Cl. No. 2006-04393-AD, 2007-Ohio-1267.
Defendant's records were accurate under the circumstances when plaintiff's cause of
action accrued. Elliott v. Bureau of Motor Vehicles (2002), 2001-02104-AD, jud.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




GARY M. FOX

          Plaintiff

          v.

BUREAU OF MOTOR VEHICLES

          Defendant

          Case No. 2010-12052-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION


          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Gary M. Fox                                        Anne Vitale
7222 Palmer Road                                   Department of Public Safety
West Salem, Ohio 44287                             Legal Services
                                                   1970 West Broad Street
                                                   P.O. Box 182081
                                                   Columbus, Ohio 43218-2081
SJM/laa
4/1
Filed 4/20/11
Sent to S.C. reporter 7/29/11